[DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                   ________________________           FILED
                                             U.S. COURT OF APPEALS
                          No. 10-11181         ELEVENTH CIRCUIT
                      Non-Argument Calendar        MAY 23, 2011
                    ________________________        JOHN LEY
                                                     CLERK
                 D.C. Docket No. 1:09-cv-21347-UU

MATTIE LOMAX,

lllllll                                     llllllllllllllPlaintiff-Appellant,


                               versus


CAPITAL RENTAL AGENCY, INC.,
AMERICAN INVESTMENT SERVICES,
GREGORY SCHWEITZER,
MYRNA B. PALLEY,

                                    lllllllllllllllllllllDefendants-Appellees.

                   ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                           (May 23, 2011)
Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

       Mattie Lomax, pro se, appeals the district court’s denial of her motion to

reconsider the court’s remand of her complaint alleging Defendants’ violation of

landlord obligations and retaliatory practices to state court. On appeal, Lomax

argues that the district court erred in remanding her complaint because federal

jurisdiction was proper and because her state claims asserting the Defendants’

breach of landlord obligations were meritorious.

       We review a district court’s denial of a Fed.R.Civ.P. 60(b) motion for abuse

of discretion. Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 528 F.3d 839,

842 (11th Cir. 2008).1 An abuse of discretion occurs when the district court

“applies an incorrect legal standard, follows improper procedures in making the

determination, . . . makes findings of fact that are clearly erroneous . . . [or]

appl[ies] the law in an unreasonable or incorrect manner.” Klay v. Humana, Inc.,

382 F.3d 1241, 1251 (11th Cir. 2004) (quotation omitted).

       “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United


       1
                 We have jurisdiction to review this action because Lomax filed a timely notice of
appeal of her Rule 60(b) motion. Her Rule 60(b) motion was timely because that provision gives
the litigant a year in which to file.

                                                2
States, 148 F.3d 1262, 1263 (11th Cir. 1998). Although we show leniency to pro

se litigants, we will not serve as de facto counsel or “rewrite an otherwise deficient

pleading in order to sustain an action.” GJR Invs., Inc. v. County of Escambia,

Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

Ashcroft v. Iqbal, 556 U.S. ___, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009); Randall

v. Scott, 610 F.3d 701, 709 (11th Cir. 2010) (recognizing that Iqbal effectively

overturned GJR’s heightened pleading standard for certain 42 U.S.C. § 1983

cases).

      Under 28 U.S.C. § 1443(1), a defendant may remove an action to federal

court if it is brought “[a]gainst any person who is denied or cannot enforce in the

courts of such State a right under any law providing for the equal civil rights of

citizens of the United States, or of all persons within the jurisdiction thereof . . . .”

28 U.S.C. § 1443(1).

      We hold that the district court did not abuse its discretion in remanding

Lomax’s complaint to state court because, as the state court plaintiff, she was not

entitled to remove the case under 28 U.S.C. § 1443.

      Based on a review of the parties’ briefs and the record, we affirm the district

court’s remand of Lomax’s complaint.




                                            3
AFFIRMED.2




2
    Lomax’s request for oral argument is denied.

                                    4